• The bill in this case was filed by the appellants against the Mayor and Aldermen of Ozark, and sought an injunction to restrain the establishment of a dispensary in the city of Ozark. Upon the coming in of the answer, a motion was made to dissolve the temporary injunction issued upon the filing of the bill. This motion was granted and the temporary injunction ordered dissolved. From this decree the complainant appeals.
The decree is affirmed on the authority of Sheppard v. Dowling, ante, p. 1.
Opinion by McClellan, C. J.